Citation Nr: 1811755	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for frostbite of the right hand, to include on an extraschedular basis. 

2.  Entitlement to an evaluation in excess of 30 percent for frostbite of the left hand, to include on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 30 percent for frostbite of the right foot, to include on an extraschedular basis.

4.  Entitlement to an evaluation in excess of 30 percent for frostbite of the left foot, to include on an extraschedular basis.

5.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.  

6.  Entitlement to service connection for a low back condition.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Clyde Bennet Core, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987.  He was awarded the Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015 and March 2016, the Veteran testified at hearings before a Decision Review Officer (DRO).  Transcripts of the hearings are of record.

In his March 2013 and November 2015 substantive appeals, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled August 2017 hearing by a letter dated in July 2017.  In August 2017, the RO received correspondence from the Veteran's representative seeking to withdraw the Board hearing request.  See 38 C.F.R. § 20.702(e) (2017) (withdrawal of hearing request).  As such, the hearing request is deemed withdrawn.

In a March 2017 rating decision, the RO granted special monthly compensation (SMC) based on aid and attendance, effective May 14, 2012.  As the Veteran has not appealed his effective date, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The Board notes that in a January 2018 statement Veteran's representative confirmed receipt of the evidence pursuant to a November 2017 Privacy Act request, waived review by the Agency of Original Jurisdiction (AOJ), and asked to merge the appeals currently before the Board.  Although the RO treated this as a Freedom of Information Act request in a February 2018 correspondence, the Board finds that this was a miscommunication, as the January 2018 statement cannot in any way be construed as a request for the release of any additional information, and as such, the Board will proceed to adjudicate the issues before it.  

The issue of entitlement to an extraschedular rating for frostbite of the bilateral hands and feet has also been raised by the record during the course of this appeal.  However, as further discussed below, the issue of entitlement to an extraschedular rating is moot as of September 30, 2009.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). As the Veteran's increased rating claims were received after September 30, 2009, the Board will not further address the matter of entitlement to an extraschedular rating for frostbite of the bilateral hands and feet.

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's frostbite of the right hand has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

2.  Throughout the pendency of the appeal, the Veteran's frostbite of the left hand has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

3.  Throughout the pendency of the appeal, the Veteran's frostbite of the right foot has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

4. Throughout the pendency of the appeal, the Veteran's frostbite of the left foot has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2017).

5. Throughout the pendency of the appeal, the Veteran's migraine headaches have been manifested by very frequent prostrating and prolonged migraine headache attacks productive of severe economic inadaptability.

6. No complications of frostbite have been diagnosed, and the Veteran has not undergone amputation of any of the fingers or toes.

7. The Veteran's low back condition was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for frostbite of the right hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

 2. The criteria for an evaluation in excess of 30 percent for frostbite of the left hand have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

3. The criteria for an evaluation in excess of 30 percent for frostbite of the right foot have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017).

4. The criteria for an evaluation in excess of 30 percent for frostbite of the left foot have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017). 

5. Throughout the pendency of the appeal, the criteria for a 50 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

6. The criteria for service connection for a low back condition are met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Increased Rating - Frostbite of the Bilateral Hands and Feet

On September 13, 2010, the Veteran filed a claim for special monthly compensation with implied claims for non-initial increased ratings of frostbite of the bilateral hands and feet.  In a June 2012 rating decision, the RO continued the Veteran's 30 percent ratings for frostbite of the right hand, right foot, and left foot and increased the Veteran's left hand rating to 30 percent, effective December 21, 2007, the date of service connection.  The Board notes that throughout the pendency of the appeal, the Veteran has been in receipt of the maximum schedular rating based on cold injury residuals.  38 C.F.R. § 4.104, Diagnostic Code 7122.  As such, the issue is whether separate ratings are warranted pursuant Notes 1 and 2 of Diagnostic Code 7122 since September 13, 2010.

Under Diagnostic Code 7122, a thirty percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A thirty percent rating is the highest schedular rating available.  38 C.F.R. § 4.104, Diagnostic Code 7122.

The Notes accompanying Diagnostic Code 7122 provide further guidance.  Note 1: separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other Diagnostic Codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note 2: evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

Here, the medical evidence does not show that the Veteran, at any point throughout the pendency of the appeal, had amputations of the fingers and toes, complication at the site of the cold injury, or peripheral neuropathy to warrant evaluation under separate Diagnostic Codes.  Furthermore, the Veteran's grant of 30 percent ratings for the bilateral hands and feet was predicated on findings of cold sensitivity, numbness, arthralgia, hyperhidrosis, and x-ray abnormalities showing osteoarthritis.  Accordingly, these symptoms cannot also be rated as manifestations of a different disability under a different Diagnostic Code.  See 38 C.F.R. § 4.14.  

Lastly, the Board acknowledges that in exceptional cases VA may assign an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  However, 38 C.F.R. § 3.321(b)(1) is designed to perform a gap-filling function; "it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366   (Fed. Cir. 2014).  Although the record shows the presence of possible extraschedular symptoms such as needing assistance with dressing and bathing due to increased hand pain, see June 2015 and March 2016 DRO Hearing Transcript, or that the combined effect of the Veteran's frostbite of the bilateral hands and feet may warrant extraschedular consideration, in this instance, for the entire period on appeal, the Veteran has been assigned either a combined 100 percent rating or a total 100 percent rating with SMC based on aid and attendance, rendering consideration of an extraschedular rating moot.  Id., see Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Based on the foregoing, the Board finds that separate ratings and extraschedular ratings for frostbite of the bilateral hands and feet are not warranted. 

Increased Rating - Migraine Headaches

The Veteran's migraine headaches are rated as 30 percent disabling, effective since June 14, 1987, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."  

Following a review of the record, the Board finds that the Veteran's symptoms warrant a 50 percent rating throughout the pendency of the appeal. 

The Veteran contends that his migraine headaches have worsened and are more frequent than once per month.  He endorsed headaches that sometimes last up to two weeks at a time.  He reported that when he worked as a truck driver, he had to stop, pull over, and rest in the truck sleeper berth for headache relief.  His wife also reported that the Veteran's headaches interfered with his ability to perform everyday activities and work.  See September 2008 Statements in Support of Claim and May 2009 and August 2009 Correspondence. 

At a December 2008 VA neurological examination, the Veteran reported he had headaches daily but did not use his medication every day.  He endorsed severe pain and light sensitivity.  The examiner diagnosed the Veteran with chronic daily headaches that do not fulfill the criteria for a migraine.  The examiner also opined that the Veteran's headaches were not prostrating and he was able to continue his work as a truck driver.  

VA treatment records document that, since April 2009, the Veteran reported very frequent headaches that resulted in throbbing, photophobia, noise sensitivity, and rhinitis.  At April 2010 outpatient visits, the Veteran also endorsed bifrontal headaches twice per week and stated that his headaches affect his mood, memory, and ability to focus. 

At a January 2014 VA examination, the Veteran reported headaches with pain on both sides of the head and worsened with physical activity.  He endorsed nausea and light sensitivity associated with his headaches.  He also stated that his headaches last approximately one to two days.  The examiner determined that the Veteran had characteristic prostrating attacks of headache pain once a month but did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  The examiner also opined that the Veteran's headache condition did not impact his ability to work.  

In a July 2014 Disability Benefits Questionnaire, the Veteran's VA physician indicated that the Veteran had headache pain that was pulsating or throbbing and worsened with physical activity, associated with nausea, vomiting, and sensitivity to light and sound.  His physician determined that the Veteran's headaches last one to two days at a time and that he has prostrating and prolonged attacks of migraine headache pain more frequently than once per month.  The physician opined that the Veteran's headaches impact his ability to work as the pain, sensitivity to light, and nausea interfere with his ability to drive and continue his work as a hazardous material driver. 

At June 2015 and March 2016 DRO hearings, the Veteran also testified that his headaches result in light and noise sensitivity and he needs to lie in a dark room for one to two days to recover.  He reported that he has about five to six attacks of headache pain per month but they were more frequent in the past.  He stated that he becomes incapacitated and does not watch television or take phone calls during these attacks in order to recover from the symptoms of nausea and light and noise sensitivity. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for migraine headaches, based on the Veteran's reports of very frequent headache pain that interferes with his ability to work.  Notably, in July 2014, the Veteran's VA physician indicated that the Veteran has prostrating attacks of migraine headache pain more frequently than once per month that render him unable to work due to pain, light sensitivity, and nausea.  The Board also accepts the Veteran's lay statements regarding his inability to work due to the severity of his headaches. 

The Board acknowledges that the December 2008 VA examiner found that the Veteran's headaches were not prostrating and did not affect his ability to work.  The Board has also considered the January 2014 VA examiner's determination that the Veteran did not have very frequent prostrating and prolonged attacks of migraine pain and that it did not impact his ability to work.  However, throughout the period, the Veteran has consistently reported worsening headache pain and frequency to VA providers and its interference with work.  Therefore, the Board finds that the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 3.102.

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the period throughout the pendency of the appeal.  The Board further notes that this is the maximum schedular rating available under Diagnostic Code 8100.

Service Connection - Low Back Condition

The Veteran contends that service connection is warranted for a low back condition as a result of a back injury during service.  He also asserts that since the injury, the pain worsened during running sessions.  See June 2015 and March 2016 DRO Hearing Transcript. 

As an initial matter, service treatment records show that in November 1985 the Veteran reported he hit his back on a rifle rack and had pain and soreness above the left buttock area.  The Veteran was diagnosed with left buttock contusion and prescribed heat therapy.  Post-service treatment records show the Veteran has complained of low back pain as early as April 1993 and that he has been diagnosed during the course of the appeal with various low back conditions, including displacement of the lumbar intervertebral disc without myelopathy, lumbar disc disease with spondylosis, sciatica, and low back pain.  

As there is no dispute as to the existence of a current low back condition, nor is there any real dispute as to in-service incurrence, the outcome of the case turns on whether a low back condition is related to service.  In addressing why the Veteran's low back condition is related to service, the Board considers the September 2009 private medical opinion to carry the greatest probative weight.  

The private clinician opined that the Veteran's low back condition was at least as likely as not related to his November 1985 low back injury.  The clinician stated that since the 1990s, he has treated the Veteran for a low back condition, which the Veteran attributed to beginning during service.  The clinician reviewed the service treatment records and further explained that since treating the Veteran for the past 23 years, he has not sustained any additional injuries that would medically explain current lumbar spine degenerative joint disease with disc herniation.  

The Board finds this opinion to be highly probative, as it reflects consideration of all relevant facts, as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  The clinician's conclusion is further supported by his careful assessment of the Veteran's specific history and post-service treatment records documenting continuous treatment for a low back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.
 
The Board acknowledges that the record includes a February 2010 VA medical opinion that concluded that no current low back disability was related to service.  At the  February 2010 VA examination, the Veteran reported sustaining an injury to his low back in 1985 when he fell against a rifle rack and having low back pain since.  The examiner diagnosed the Veteran with paracentral disc bulge at L5/S1 with a broad-based dick herniation at L4-L5 with degenerative changes.  He opined that the Veteran's current diagnosis of chronic changes of the lumbar spine are less likely than not related to his complaints of a left buttock contusion in service.  The examiner reasoned that the Veteran had a single complaint of a left buttock contusion and no further complaints of back pain throughout service.  The Board points out that the examiner's rationale violated the rule espoused in Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) that a "medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."  As such, this negative opinion is accorded no probative weight.  

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for a low back condition is granted.  38 U.S.C. §§ 1131, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

An evaluation in excess of 30 percent for frostbite of the right hand is denied.  

An evaluation in excess of 30 percent for frostbite of the left hand is denied.  

An evaluation in excess of 30 percent for frostbite of the right foot is denied.  

An evaluation in excess of 30 percent for frostbite of the left foot is denied.  

An evaluation of 50 percent, but no higher, for migraine headaches is granted. 

Service connection for a low back condition is granted.  


REMAND

The Veteran contends that service connection for sleep apnea is warranted as secondary to his service-connected PTSD.  In support of this contention, the Veteran submitted an August 2012 statement by his VA psychiatrist that stated, "also discussed...was the Veteran's diagnosis of obstructive sleep apnea and its contribution to sleep disturbance.  We discussed the association and high co-occurrence of obstructive sleep apnea with posttraumatic stress disorder, which clearly appears to be the case for [the Veteran]."

In a September 2013 VA medical opinion report, a VA clinician opined that the Veteran's sleep apnea is not related to PTSD.  She noted that although the two disorders are correlated, there is no evidence that they are connected.  The clinician determined that the Veteran had other indicators, such as an increased body mass index and alcohol consumption, which are more likely related to his sleep apnea.  Significantly, however, she did not address the medical evidence of record indicating that the Veteran has an alcohol use disorder associated with his PTSD diagnosis nor did she address the Veteran's contention that PTSD has aggravated the effects of his sleep apnea.   

In a February 2014 opinion, the Veteran's VA psychiatrist determined that it was not possible to opine regarding a possible cause and effect relationship between sleep apnea and PTSD, as there is no substantiation of this in the available medical literature.  The psychiatrist further reported that the presence or absence of such a possible link has yet to be established and awaits the outcome of future medical research in this area.  However, the psychiatrist also did not address whether the Veteran's PTSD or associated symptoms have worsened his sleep apnea.  

Based on the foregoing deficiencies, an addendum medical opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this REMAND, to a clinician, other than the clinician who rendered the previous opinions, to provide an addendum opinion on the nature and etiology of the Veteran's sleep apnea.  The clinician should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that sleep apnea arose during service or is otherwise related to any incident of service?  Please explain why or why not. 

b. If, and only if, you provided a negative response to question (a), is it at least as likely as not that sleep apnea was caused by service-connected PTSD?  Please explain why or why not, specifically addressing the Veteran's contention that there exists a high co-occurrence of obstructive sleep apnea with posttraumatic stress disorder. 

c. If, and only if, you provided a negative response to question (b), is it at least as likely as not that sleep apnea has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by service-connected PTSD?  Please explain why or why not.

d. If you find that sleep apnea has been permanently worsened beyond normal progression (aggravated) by service-connected PTSD, please attempt to quantify the degree of aggravation beyond the baseline level of the left knee disability that is attributed to PTSD. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


